PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/871,841
Filing Date: 30 Sep 2015
Appellant(s): Yerli, Cevat



__________________
Brian Casey Fitzpatrick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/31/2019  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, 18-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al., US 2015/0088676 A1 (hereafter referred to as “Elliott”) in view of Thiagarajan et al., US 9,361,633 B1 (hereafter referred to as “Thiagarajan”) in view of Barrett US 2015/0269553 A1 (hereafter referred to as “Barrett”).


Referring to claim 1, Elliot teaches a method for automatically maintaining orders on a networked computer (i.e. abstract), comprising: maintaining, by the networked computer, information on an order including one or more entries, said information being associated with at least one ordering entity (¶¶ 00174, 0056, 0057, 0059, 0073- note the ordering entity is the client computing device); 
While Elliott teaches a network 106, gateway 108, and wireless network 110 configured to connect remote networks together with computing devices and server computing devices (¶¶ 0016,0028-0030, 0078-0081), Elliott does not explicitly teach wherein the at least one ordering entity is automatically connected to an access point of the network.  However Thiagarajan teaches a method of determining a venue for a user device including the known technique of automatically connecting a user device to an access point of a network (Column 8 line 36-47).  This known technique is applicable to the network of Elliott as they both share characteristics and capabilities, namely they are directed to enabling communication between a user device and a network.
It would have been recognized that applying the known technique of automatically connecting a user device to an access point of a network as taught by Thiagarajan to the teachings of Elliott would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including automatically connecting a user device to an access point of a network, as taught by Thiagarajan, into the method  of Elliott would have been recognized by those of ordinary skill in the art as resulting in an improved method for ordering.
Elliott/Thiagarajan does not explicitly teach but does not explicitly teach wherein the trigger is generated in response to a log-out of the at least one ordering entity from an access point of the network. However Barrett teaches a point of sale transaction including the known technique of a trigger being generated in response to a log-out of the at least one ordering entity from an access point of the 
It would have been recognized that applying the known technique of triggering a summary of an order in response to a log-out of the at least one ordering entity from an access point of the network as taught by Barrett to the teachings of Elliott/Thiagarajan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, triggering a summary of an order in response to a log-out of the at least one ordering entity from an access point of the network, as taught by Barrett, into the ordering method of Elliott/Thiagarajan would have been recognized by those of ordinary skill in the art as resulting in an improved ordering method.


Referring to claim 2, Elliott/ Thiagarajan/Barrett teaches the method according to claim 1, further comprising verifying whether the at least one ordering entity is an authenticated ordering entity, and only processing the data from authenticated ordering entities (Elliott ¶¶ 0060, 0078, 0079). 

Referring to claim 3, Elliott/ Thiagarajan/Barrett teaches the method according to claim 2, further comprising maintaining in the information one or more flags indicating whether the at least one ordering entity is an authenticated ordering entity (Elliott ¶¶ 0060, 0078, 0099, 0100). 

Referring to claim 5, Elliott/ Thiagarajan/Barrett teaches method according to claim 1, wherein said order is associated with at least one processing entity (Elliott Fig. 4 and ¶¶ 0069, 0071). 

Referring to claim 6, Elliott/ Thiagarajan/Barrett teaches the method according to claim 5, further comprising receiving further data indicative of an update via the network from the at least one processing entity (Elliott ¶¶ 0078, 0087, 0100). 

Referring to claim 7, Elliott/ Thiagarajan/Barrett teaches the method according to claim 1, wherein said processing the data includes generating one or more further entries and inserting the one or more further entries into the information on the order (Elliott ¶¶ 0062, 0073). 

Referring to claim 8, Elliott/ Thiagarajan/Barrett teaches the method according to claim 7, wherein said processing the data further includes forwarding, via the network, the processed data to at least one processing entity (Elliott Fig. 4 and ¶ 0069). 
Referring to claim 9, Elliott/ Thiagarajan/Barrett teaches the method according to claim 1, wherein the trigger is generated by the at least one ordering entity or at least one processing entity (Elliott ¶¶ 0057, 0075, 0085). 

Referring to claim 10, Elliott/ Thiagarajan/Barrett teaches the method according to claim 12, wherein the payment is processed automatically in response to the at least one ordering entity leaving an area defined by a geo-fence. However Barrett teaches a point of sale transaction including the known technique of triggering a summary of an order in response to the at least one ordering entity leaving an area defined by a geo-fence (Barrett ⁋⁋ 0027, 0091, 0093 and claims 14 and 19).  It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Barrett with Elliott for the reasons identified above with respect to claim 1.

Referring to claim 12, Elliott/ Thiagarajan/Barrett teaches the method according to claim 1, wherein the information is provided via the network to a gateway configured to allow a user of the at least one ordering entity to make a payment using a stored profile (Barrett ⁋ 0071 and claim 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made combine Barrett with Elliott for the reasons identified above with respect to claim 1.

Referring to claim 13, Elliott/ Thiagarajan/Barrett teaches the method according to claim 1, wherein the method is for taking orders and billing guests operating said at least one ordering entity in a restaurant (Elliott Fig. 3 and ¶ 0054- while art has been applied the examiner notes the limitation “wherein the method is for taking orders and billing guests operating said at least one ordering entity in a restaurant” is merely reciting an intended use). 

Referring to claims 14-16, 18-23, and 25 all the limitations in system claims 14-16, 18-23, and 25 are closely parallel to the limitations of method claims 1-3, 5-10 and 12, analyzed above and rejected on the same basis.  


(2) Response to Argument
35 USC 103
Appellant argues that Barrett fails to teach or suggest generating the trigger in response to a log-out of an ordering entity from an access point of a network. Appellant argues that Barrett fails to mention any interactions with access points. Examiner disagrees. Barrett teaches completing a transaction when a customer has left a merchant location (i.e. logged into an access point of the network). See Barrett: paragraph [0091] and Claims 14 and 19. In Barrett, the processing system 
This is similar to how Appellant’s Specification discloses this claim limitation. Appellant’s Specification discloses “the trigger is generated in response to determining that the at least one ordering entity attempt to log out of an access point of the network, such as at a boundary of the area defined by the geo-fence” (specification page 8 lines 22-24) and the specification further states “ the provider of goods or services may define a geo-fence indicating a location, where the goods or services are provided” (specification page 6 lines 16-18).  While a “log out” could involve other situations as Appellant argues, Appellant’s Specification makes clear that one type of log out occurs at a boundary of the where goods or services are provided. As shown in the rejections above, the examiner has established a prima facie case of obvious and has used the rationales as set forth in KSR v. Teleflex (i.e., 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRITTANY E BARGEON/Examiner, Art Unit 3684               

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684                                                                                                                                                                                                                                                                                                                                                                                                 
Conferees:
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684       

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.